Citation Nr: 1821135	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-24 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for positional vertigo prior to June 2, 2014, and to a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1999 to October 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction of the appeal has since been transferred to the RO in Philadelphia, Pennsylvania.  

The issue of entitlement to a rating in excess of 10 percent for positional vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire period on appeal the Veteran's positional vertigo has been manifested by occasional dizziness.  


CONCLUSION OF LAW

Effective November 1, 2011, the criteria for an initial rating of 10 percent for positional vertigo have been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that an initial 10 percent evaluation for the Veteran's vertigo is warranted.  The Veteran's vertigo is presently evaluated under Diagnostic Code 6204 pursuant to 38 C.F.R. § 4.87.  DC 6204 provides the criteria for rating peripheral vestibular disorders.  Under this code, a 10 percent rating is warranted with only occasional dizziness, while the maximum rating of 30 percent is warranted for dizziness and occasional staggering.  The Veteran has submitted evidence indicating that he suffered from dizziness for the entire period on appeal, including since his discharge from service.  See e.g. September 2012 Notice of Disagreement; see also June 2012 Private Medical Records.  The Veteran was not afforded a VA medical examination upon discharge; however, once he underwent an examination in July 2015, his contention regarding dizziness was confirmed.  As it is ascertainable that the Veteran has suffered from dizziness for the entire period on appeal, an initial 10 percent disability rating for vertigo is warranted.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective November 1, 2011, a 10 percent rating for the Veteran's vertigo is warranted.


REMAND

The Veteran's claim for a rating in excess of 10 percent for positional vertigo must be remanded so as to afford the Veteran an adequate VA medical examination addressing whether the Veteran experiences occasional staggering as a result of his vertigo.  Presently, the Veteran's private treatment records and his July 2015 VA medical examination fail to address whether the Veteran experiences staggering.  Consequently, the Board may not adequately consider whether a higher rating is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records.  

2.  Ask the Veteran to identify any private medical care providers who treated him for vertigo.  After securing any necessary authorization, obtain records from any identified providers.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his vertigo symptoms and the impact of this condition on his ability to work.  The Veteran may submit statements from himself or from other individuals regarding whether he has experienced occasional staggering.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for VA examinations to determine the current nature, severity, and occupational impact of his vertigo disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed. All findings should be reported in detail.

The examiner is specifically asked to note whether the Veteran's vertigo causes staggering, and if so to comment as to the reported frequency.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


